DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 9/30/19 and 10/1/19.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 8, the term "like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by the adjective "tape-like" describing the shape of the sheet member), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d). “Like” is defined as “the same or nearly the same (as in appearance, character, or quantity)”. If a shape is “tape-like”, then it is shaped either as a “tape” or “something nearly the same as” a tape.  However, it is unclear how similar a shape would have to be to be considered “nearly the same” as tape or “like” tape. Consequently, it is unclear the properties that make a shape “tape-like” versus “tape” or and thus, the metes and bounds of the claims cannot be ascertained by one of ordinary skill.

Allowable Subject Matter
Claims 1-3, 5-7, and 9 are allowed.
Claim 1 contains allowable subject matter because of the limitation the bonding tool comprises a pair of first sheet constraining surfaces that are arranged on both sides of the bonding surface to sandwich the bonding surface on an axial line that is parallel to the bonding surface and constrain a second portion of the sheet member and sheet constraining parts which have a second sheet constraining surface that presses the sheet member on the first sheet constraining surfaces against the first sheet constraining surfaces and which constrain the second portion of the sheet member sandwiched between the first sheet constraining surfaces and the second sheet constraining surface.  Claims 2-3, 5, 7 and 9 depend on claim 1.
Claim 6 contains allowable subject matter because of the limitation of preparing a bonding tool which has a pair of first sheet constraining surfaces that are arranged on both sides of the bonding surface to sandwich the bonding surface on an axial line that is parallel to the bonding surface and constrain a second portion of the sheet member; and disposing the first portion of the sheet member on the bonding surface, disposing the second portion of the sheet member on the first sheet constraining surfaces, and then constraining the second portion with sheet constraining parts, the sheet constraining parts having a second sheet constraining surface that presses the sheet member on the first sheet constraining surfaces against the first sheet constraining surfaces and constraining the second portion of the sheet member sandwiched between the first sheet constraining surfaces and the second sheet constraining surface.
Claims 4 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        3/23/2021